Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice:  All the paragraph numbers of the present application’s written specification (herein ‘spec’) are from the application’s publication US 20210067010.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the descriptive magnet temperature information output device, does not reasonably provide enablement for the claimed magnet temperature information output device.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
In claim 1, the recitation: “the device comprising: an element arranged to detect a magnetic flux and output an electrical signal responding to the detected magnetic flux as the temperature information, wherein the element is disposed on the stator”; and, 
in claim 5, the recitation: “the magnet temperature information output device includes an element arranged to detect a magnetic flux and output an electrical signal responding to the detected magnetic flux as the temperature information, and the element is disposed on the stator” are considered having questionable enablement issue.
According to the written description, herein ‘spec’, (emphasis added):
[0028]  The magnet temperature information output device 1A includes a first element 50 and a second element 60.
[0029] As illustrated in FIG. 2, the first element 50 includes a temperature sensor 51 and a coil 53. The temperature sensor 51 and the coil 53 are disposed on the rotor 20.
[0030] The second element 60 includes a coil 61 and an electric-current sensor 63. The coil 61 is disposed on the stator 10 (stator core) to oppose the coil 53 in a state where the rotor 20 is at a predetermined rotation angle position. An AC power supply 65 is electrically connected to the coil 61. An AC signal (AC voltage) having a predetermined frequency from the AC power supply 65 is applied to the coil 61. The electric-current sensor 63 outputs an electrical signal responding to a magnitude of a current flowing through the coil 61. The electric-current sensor 63 includes, for example, an AC current sensor.
Thus far, the spec clearly discloses the magnet temperature information output device (MTIOD) includes two elements: 
(1) the first element 50 has a temperature sensor 51, and
(2) the second element 60 has an electric current sensor 63.
The spec further discloses (emphasis added):
[0032] The electrical resistance of the temperature sensor 51 changes in response to the temperature of the permanent magnet 25. The magnetic flux generated in the coil 61 changes in response to the change in the electrical resistance of the temperature sensor 51. Therefore, the current flowing through the coil 61 changes. As the temperature of the permanent magnet 25 rises and the electrical resistance of the temperature sensor 51 decreases, the magnetic flux generated in the coil 61 increases. Therefore, the current flowing through the coil 61 increases. As the temperature of the permanent magnet 25 drops and the electrical resistance of the temperature sensor 51 increases, the magnetic flux generated in the coil 61 decreases. Therefore, the current flowing through the coil 61 decreases.
[0033] The electric-current sensor 63 detects the magnetic flux generated in the coil 61 as a change in the current flowing through the coil 61. That is, the electric-current sensor 63 indirectly detects the magnetic flux generated in the coil 61. The change in the current detected by the electric-current sensor 63 corresponds to a change in the electrical resistance of the temperature sensor 51, that is, a change in the temperature of the permanent magnet 25. Therefore, an electrical signal output from the electric-current sensor 63, that is, an output signal of the electric-current sensor 63 includes temperature information regarding the temperature of the permanent magnet 25. The second element 60 indirectly detects the generated magnetic flux, and outputs an electrical signal responding to the indirectly detected magnetic flux as the temperature information.
From the description in para [0032]-[0033], it is understood that in order for the present invention MTIOD to properly operate both of the first and second elements must co-operate together, i.e. one cannot operatively function without the other, more specifically the second element 60 would not be operatably without the first element 50.
The reason is that, as disclosed, in the first element, electrical resistance of the temperature sensor 51 changes in response to the temperature of the permanent magnet 25 of the rotor.  Consequently, the magnetic flux generated in the second element’s coil 61 changes in response to the change in the electrical resistance of the first element’s temperature sensor 51. That is the second element 60 indirectly detects the generated magnetic flux as a result of changes in response to the change in the electrical resistance of the temperature sensor 51 of the first element 50.  
On the contrary, the claimed language (emphasis added) recites “the device comprising: an element arranged to detect a magnetic flux and output an electrical signal responding to the detected magnetic flux as the temperature information”.  The questionable enablement issue is how can so-called “an element” (i.e. “an element” is written in singular form; thus, it is understood as one single element) detect a magnetic flux corresponding to the temperature changes without the other element, particularly without the first element’s temperature sensor 51?  The claimed language not even recites that the element indirectly detects the magnetic flux, as disclosed in [0033]…“The second element 60 indirectly detects the generated magnetic flux, and outputs an electrical signal responding to the indirectly detected magnetic flux as the temperature information”.
Thus, while the spec discloses an enabled magnet temperature information output device, the spec does not reasonably provide enablement for the claimed magnet temperature information output device.  
Other claims included herein this rejection due to their dependencies to the rejected claims 1 and 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

In claim 1, the recitation: “the device comprising: an element arranged to detect a magnetic flux and output an electrical signal responding to the detected magnetic flux as the temperature information, wherein the element is disposed on the stator”; and, 
in claim 5, the recitation: “the magnet temperature information output device includes an element arranged to detect a magnetic flux and output an electrical signal responding to the detected magnetic flux as the temperature information, and the element is disposed on the stator” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “an element” is a generic placeholder that is followed by functioning language “detect a magnetic flux and output an electrical signal” and further followed by the limitations: “the element is disposed on the stator” that recites structural/physical location of the claimed element.  
Other claims included herein this rejection due to their dependencies to the rejected claims 1 and 5.
If evoking  35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim limitation recites a function to be performed and does not recite sufficient structure (in this instant case, structural location: “the element being arranged on the stator”, as recited), material, or acts to perform that function; thus, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f). Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) is insufficient. 
Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
	 
It has been held that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim” (see In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) emphasis added).  In this instant case, given the 35 USC 112 deficiencies, set forth above with questionable enablement issue and 35 U.S.C. 112(f) issue, as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims, in light of the specification, since reading a claim in light of the spec is quite different from reading described details of the specification into a claim.  Therefore, it would not be proper to reject claims 1-8 on the basis of prior art.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834